Dismiss and Opinion Filed June 13, 2022




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00270-CR
                               No. 05-22-00436-CR
                    DENNIS JEROME PIERCE, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F02-24969-Q & F02-24968-Q

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Carlyle
      Dennis Jerome Pierce was charged with two offenses of indecency to a child

younger than 17 years. On June 13, 2003, the trial court deferred adjudication of

guilt in F02-24969-Q (appellate cause number 05-22-00270-CR) and placed him on

probation for ten years. He was adjudicated guilty on January 28, 2013 and sentenced

to twenty years in prison. In F02-24968-Q (appellate cause number 05-22-00436-

CR), the trial court found him guilty on June 13, 2003 and assessed punishment at

seven years in prison. In a document dated March 25, 2022, appellant informed the

Court he wished to appeal the “negative response via U.S. Mail from the 204th

Judicial District Court of Dallas” regarding his request for judgment nunc pro tunc.
According to the documents attached to his notice of appeal, appellant filed a request

for judgment nunc pro tunc in October 2021. For the reasons that follow, we dismiss

these appeals.

      Appellant has the right to appeal when a trial court enters a “judgment of guilt

or other appealable order.” See TEX. R. APP. P. 25.2(a)(2), 26.2(a). The trial court

“enters” an appealable order by signing a written order. See State v. Sanavongxay,

407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (court of appeals has no jurisdiction

over State’s appeal until there is signed written order); State ex rel. Sutton v. Bage,

822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig. proceeding) (determining that trial

court has not entered order justifying appeal until written order is signed); see also

Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993) (defendant’s timetable

for filing notice of appeal from adverse habeas decision begins when appealable

order signed).

      Although appellant filed a motion for a judgment nunc pro tunc, the trial court

did not sign and enter an appealable order. Therefore, appellant’s notices of appeal

do not confer jurisdiction upon this Court. See Sanavongxay, 407 S.W.3d at 259.

      Furthermore, even if we construed the trial court’s “negative response” as a

denial of appellant’s request for judgment nunc pro tunc, we would dismiss these

appeals because an order denying a motion for judgment nunc pro tunc is not

appealable. Castor v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.)

(“We do not have appellate jurisdiction of the denial of a motion for judgment nunc

                                         –2–
pro tunc.”). The appropriate remedy for the denial of a motion for judgment nunc

pro tunc is to file a petition for writ of mandamus in the court of appeals. Ex parte

Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010); Ex parte Ybarra, 149

S.W.3d 147, 148–49 (Tex. Crim. App. 2004).

      Under these circumstances, we dismiss these appeals for want of jurisdiction.

See TEX. R. APP. P. 43.2(f).




220270f.u05
220436f.u05                                /Cory L. Carlyle//
Do Not Publish                             CORY L. CARLYLE
TEX. R. APP. P. 47.2(b)                    JUSTICE




                                        –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DENNIS JEROME PIERCE,                        On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F02-24968-Q.
No. 05-22-00436-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 13th day of June, 2022.




                                       –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DENNIS JEROME PIERCE,                        On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F02-24969-Q.
No. 05-22-00270-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 13th day of June, 2022.




                                       –5–